PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/305,992
Filing Date: 30 Nov 2018
Appellant(s): VAN DAM et al.



__________________
Floyd Trillis III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/31/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 10/15/2020 from which the appeal is taken have been modified by the Final Rejection dated 10/15/2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Final Rejection of 10/15/202 is withdrawn.

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arboix in view of NCHFP and Underwood (6,713,106).
ARBOIX: WO2012140293; published 10/18/2012.
NCHFP: Curing and Smoking Meats for Home Food PreservationLiterature Review and Critical Preservation Points; published online by at least Nov. 15, 2011 at: https://web.archive.org/web/20111115195348/https://nchfp.uga.edu/publications/nchfp/lit_rev/cure_smoke_cure.html

With regard to the prior art, the term/phrase " alkali metal phosphates or alkaline earth metal phosphates" encompasses: alkali metal phosphate salts or alkaline earth metal phosphate salts.

Independent Claim 1
Arboix teaches methods of making a low sodium salt product.

Sodium chloride
Arboix teaches that the composition made is used to totally or replace 50 wt% or less of the sodium chloride (ti., ab. and p.14, 1.17-20) in cured meat products (Ex. 1-3), which means that the use of sodium chloride is optional.



Arboix teaches that sodium chloride can be replaced in amount of up to 50 % (see Background Para. starting: “However, in the same state of the art it is…), which encompasses about 50% sodium chloride, based on an amount of potassium chloride/potassium lactate.
Although it is long and commonly known to use 100 wt% salt for curing raw meat, Arboix is not explicit about this.

Given Arboix teaches that sodium chloride can be replaced in amount of up to 50 %, this means that at least 50 wt% salt (i.e. sodium chloride) is encompassed by such a teaching.
Further Arboix provides that such a substitution provides the benefit of decreased sodium intake for decreased: hypertension, risk of premature death from cardiovascular diseases, calcium retention, bone density, kidney stones (kidney stones) and the intensity of asthma (see the Background).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of curing meat using sodium chloride, as Arboix, to include from 40 to 60 wt% sodium chloride, as claimed, NCHFP illustrates it is long and commonly known to use 100 wt% salt for curing raw meat and Arboix teaches that sodium chloride can be replaced in amount of up to 50 %, which illustrates that the art finds encompassing amounts of sodium chloride as being suitable for similar intended uses, including methods of curing meat using sodium chloride (see MPEP 2144.07), which further shows that it was known for such a thing to have been done; further Arboix provides that such a substitution provides the benefit of decreased sodium intake for decreased: hypertension, risk of premature death from cardiovascular diseases, calcium retention, bone density, kidney stones (kidney stones) and the intensity of asthma.

Sodium chloride replacing material 


Flavorant
Arboix teaches the composition comprises at least one flavorant, including: pepper, garlic, dextrose and lactose (see Tables 1-2).

Nitrite
Arboix teaches the composition comprises at least one nitrite, potassium nitrite (see Tables 1-2).

Phosphate flavor stabilizing agent
Arboix teaches the composition comprises phosphate, including: between 0.5 and 5 wt% of potassium (i.e. alkali metal) pyrophosphate (i.e. phosphate salt) (see Line Starting: LS: “According to an embodiment, said potassium pyrophosphate is present …”).

It would be reasonable to expect that similar components have similar functions, therefore it would have been obvious that the phosphate is a flavor stabilizing agent, as claimed.
As for the amount of phosphate inhibiting the reaction of the at least one flavorant and the at least one nitrite, it is noted that the pending Specification shows the use of 0.3 wt% in such compositions, therefore it would be reasonable to expect that 

Ratio of phosphate to nitrite
Arboix does not discuss the weight ratio of phosphate to nitrite, as claimed.
Underwood also teaches methods of curing meats (Background, and 5, 20+) using phosphate and nitrite (4, 47+).
Underwood also teaches using phosphate is used in amounts of 0 to about 1 wt% (4, 47+).
Underwood also teaches using nitrite is used in amounts of about 0.015 to 0.045 wt% (4, 47+).
Such a teaching provides the claimed weight ratio of phosphate to nitrite, including:
about 25:1 to about 35:1, as claimed.



It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making compositions for curing meat, comprising: phosphate to nitrite, as the modified teaching above, to include the ratio of phosphate to nitrite, as claimed, because Underwood illustrates that the art finds suitable for similar intended uses, including methods of making compositions for curing meat (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Intended use
Arboix teaches the composition is for curing meats (ti. and discussed above), however, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, and therefore the claimed intended use: “for curing meats”, would have been obvious.

Independent claim 9
Arboix teaches the use of about 0.1 wt% of nitrite (Tables 1-3).
Claim 9 differs from claim 1 in that it also claims a function of the composition, wherein the low sodium salt product delivers about 0.01% of the at least one nitrite to the cured meat.  It would be reasonable for one of skill in the art to expect that similar compositions have similar functions, and therefore the claimed function, wherein the low sodium salt product delivers about 0.01% of the at least one nitrite to the cured meat, would have been obvious.


Dependent claims
As for claims 3 and 10, the modified teaching, in Underwood, provides; phosphate in amounts of 0 to about 1 wt% (4, 47+); and nitrite in amounts of about 0.015 to 0.045 wt% (4, 47+). Such a teaching provides the claimed weight ratio of phosphate to nitrite, including: about 30:1, as claimed.



As for claim 6, Arboix teaches the use of about 2.6 wt% of black pepper (Table 1), which encompasses the claim of from about 3% to about 6% by weight of the salt product of the at least one flavorant.

As for claim 7, Arboix teaches the composition comprises potassium nitrite (see Tables 1-2), as claimed.

As for claims 12 and 14, the modified teaching, in NCHFP, provides the use of corns of salt, which reads on grains or granulated salt (See section 2.1).

As for claims 13 and 15, Arboix teaches the use of between 2 to 35 wt% potassium chloride, a claimed sodium chloride replacing material (see Tables 1-2) (See line starting: “Again preferably, said potassium chloride…), which encompasses the claim of from 20 to 40% by weight of the sodium chloride replacing material.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arboix in view of NCHFP and Underwood (6,713,106), as applied to claims 1, 3-7, 9-10 and 12-15 above, further in view of Allen (2, 173,992), Allied Kemco and Matis.
Allied Kemco: Additive - Sodium Phosphate - 16 Oz.; published at least by Jan. 17, 2012 at: https://web.archive.org/web/20120117221133/https://www.alliedkenco.com/additive-sodiumphosphate-16oz.aspx

Matis: The role and fate of added phosphates in salted cod products; published July 2010.

Arboix provides encompassing amounts sodium chloride, as claimed (see the discussion above).

Arboix teaches the use of between 2 to 35 wt% potassium chloride, a claimed sodium chloride replacing material (see Tables 1-2) (See line starting: “Again preferably, said potassium chloride…), which encompasses the claim of about 31.4% sodium chloride.

Arboix teaches the composition comprises at least one flavorant, including: pepper, garlic, dextrose and lactose (see Tables 1-2).
Arboix teaches the use of about 2.6 wt% of black pepper (Table 1).
Arboix teaches the use of about 1.47 wt% (Table 2).

The combination provides about 4.07 wt%, which encompasses about 4.6% (e.g. 4 to 5 wt%) of a flavorant.

Arboix does not discuss the use of about 0.46% nitrite.


It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making meat curing compositions with nitrites, as the modified teaching above, to include the use of about 0.46% nitrite, as claimed, because Allen illustrates that the art finds encompassing amounts of nitrites and being suitable for similar intended uses, including methods of making meat curing compositions with nitrites (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Arboix does not discuss the use of about 13.9% phosphates.
Allied Kemco also teaches methods of curing meat with phosphates, and further provides that a maximum amount of phosphate permitted by the USDA is no more than 0.5% to be retained by the meat in the finished product.
To achieve this, Allied Kemco provides from about 3.8 to 15.7 wt% of phosphates used in a composition for curing meat, by showing the following examples: 
for 100 lb. of sausage use 2 quarts (i.e. 8 cups) of water and 1.5 cups of phosphate ½ lb, which is about 15.7 wt% of phosphates; and
for 100 lb. of meat use 4 lb. phosphate and 10 gallon of water, which is about 3.8 wt% of phosphates (see the short reference).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making meat curing compositions with phosphates, as 

Further, Matis also teaches methods of curing meat with phosphates, and further provides that to achieve the desired uptake the process depends on the initial phosphate concentration in brine, the method uses to add the phosphates to the meat products, the concentration of the curing composition, the concentration of composition absorbed by the meat products, and the weight gain/uptake of composition (see section 2-3, where section 2.2 contributes to the concepts discussed). Therefore, the following equation can be used to calculate some of these process parameters: 
% added phosphate in final meet product = 
[% in curing composition/ (100 + % weight gain)] * % weight gain

Is can be seen below, that the solution for % of phosphate in curing composition (based on Matis’s equation, above), includes that the percentage of the phosphate used in the curing composition increases when the percentage of added phosphate in final meat product is increased; and the percentage of the phosphate used in the curing composition decreases when the percentage of weight gain/uptake increases:
% of phosphate in curing composition = 
 [% added phosphate in product / % weight gain] * (100 + % weight gain)

It is the examiner’s position that the process parameters of the percentage of the phosphate used in the curing composition and the percentage of added phosphate in the final meat product are result effective variables.  If the percentage of the phosphate used in the curing composition were low it would result in the percentage of phosphate added to the final meat product to be low whereas if the percentage of the phosphate used in the curing composition were high it would result in the percentage of phosphate added to the final meat product to be high. Also, when the amount of phosphate used in the curing composition were low the percentage of weight gain/uptake is high and when the amount of phosphate used in the curing composition were high the percentage of weight gain/uptake is low.
Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the percentage of the phosphate used in the curing composition of Arboix, in view of Matis, through routine experimentation, to impart the desired amount of phosphates in the curing composition, including the use of about 13.9% phosphates, as claimed, because the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07.

 (2) Response to Argument
Amount of sodium chloride
It is asserted, that Appellant’s Response After Final filed on December 14, 2020 argued that Arboix fails to disclose or suggest a composition comprising 40-60 wt.% sodium chloride1. In fact, the object of Arboix is to replace sodium chloride and all the examples of Arboix contained 0% sodium chloride. See, for example, the title of Arboix and the second paragraph on page 1/6 which discloses, “The present invention relates to a composition for the total or partial replacement of sodium chloride in the preparation of partially dehydrated cured raw meat products”.
Nonetheless, the Final Office Action mailed on October 15, 2020 alleged that it would have been obvious to modify Arboix to include 40-60 wt.% sodium chloride. In particular, page 5 of the Final Office Action alleged that the Background section of Arboix discloses that the “state of the art” observed that if more than 50% of NaCl is replaced the meat product is not acceptable from a sensory point of view, and concluded that this meant that the Arboix composition may include up to 50 wt.% NaCl. The chemical formula of sodium chloride is NaCl.  Appellant’s Response After Final argued that the Office’s attempt to combine the disclosure in the Background section of Arboix with the overall disclosure is Arboix, (which related to the total or partial replacement of sodium chloride) was flawed for the following reasons.
First, the Office’s reasoning is based on the incorrect premise that the Arboix composition may include 100% NaCl, and up to 50% of the NaCl can be replaced. This is not at all accurate, as Arboix expressly discloses replacing sodium chloride with a chloride salt other than sodium chloride, a lactate, a encapsulated acid or a precursor of an acid, and other acceptable food additives for the manufacture of said products.” (Emphasis added.)
Arboix discloses that these “other” chloride salts are present in the composition in the amount of 2-35%, preferably 4-20%. Thus, if sodium chloride was present in the Arboix composition (despite the fact that the object of Arboix was to replace NaCl and all of the examples of Arboix contained 0% NaCl), it would most certainly be present in an amount of less than the “other” chloride salts, which is significantly below the claim 1 range of 40-60%.
In response, claim 1 requires 40 to 60 wt% of sodium chloride with any amount of other ingredients.
Arboix provides that a sodium chloride composition is the base of the taught composition, wherein up to 50 wt% of the sodium chloride is replaced with the composition discusses and exemplified. In other words, the composition taught is used to replace some sodium chloride, therefore sodium chloride is indeed part of the composition. 
Citations that make this clear, include: 
The Title: COMPOSITION FOR THE TOTAL OR PARTIAL REPLACEMENT OF SODIUM CHLORIDE… 
“The present invention relates to a composition for the total or partial replacement of sodium chloride in the preparation of partially dehydrated cured raw meat products, to the use of said composition in the preparation of said products and to a process for the production of cured raw meat products partially dehydrated in the total or partial absence of sodium chloride” (see the sentence before the Background section). 
“Compositions of ingredients and additives have been described in the state of the art to replace totally or partially sodium chloride in the production of partially dehydrated cured raw meat products” (in the Background section).
A first objective of the present invention is to provide a composition for the total or partial replacement of sodium chloride (see the 1st sentence of the Description of the Invention).
A second objective is the use of said composition as a total or partial substitute for sodium chloride in the preparation of partially dehydrated cured raw meat products” (see the 2nd sentence of the Description of the Invention).
A third objective is to provide a process for the elaboration of a partially dehydrated cured raw meat product in the total or partial absence of sodium chloride…” (see the 3rd sentence of the Description of the Invention).
Multiple other citations throughout the reference as a whole.



Such a teaching imparts that the base of the final composition made starts with 100 wt% sodium chloride, then up to 50 percent of the sodium chloride is replaced, to make a final product having 50% or more sodium chloride.
Further, to have a composition of sodium chloride, wherein a portion of the sodium chloride is replaced, the remaining composition must have a portion of sodium chloride remaining.
However, since Arboix does not show an explicit example of the final product, NCHFP is combined for specificity, which teaches that it is known to use 100 percent sodium chloride for curing meat.
Therefore, given up to 50 percent of sodium chloride use for curing meat is replace with Arboix’s (intermediate) composition, this leaves at least 50 percent of sodium chloride in the final product made, a meat curing composition.

It is then asserted, that secondly, the Office’s reasoning is unsupported by Arboix which relates to replacing NaCl. The Office attempts to fit a square peg into a round hole by applying the disclosure in the Background section of Arboix which allegedly teaches a composition having at least 50% NaCl (which it does not) to the overall disclosure in Arboix which replaces NaCl with other chloride salts. 
In response, Arboix is clear that: “Specifically, it has been observed that if the substitution is greater than 50% of sodium chloride, the product is not acceptable from a sensory point of view” (see the last sentence of the background section).

Finally it is asserted, that page 4 of the Advisory Action alleges that the above arguments are “a piecemeal analysis of the rejection, which merely picks apart the references [sic] versus taking the rejection as a whole.” Appellant disagrees, as its previous Response properly refuted the Office’s factual findings regarding each reference, so that it could refute the combined teachings of the references as a whole, and what the combined teachings would have fairly suggested to one of ordinary skill in the art.
The paragraph bridging pages 4 and 5 of the Advisory Action alleges, “Arboix is clear that it is known to replace 50 wt% or less of the sodium chloride used to cure meat products, then NCHFP is applied to show that it is known to cure meat products by using 100 percent salt (i.e. sodium chloride). Therefore the combination of Arboix and NCHFP make obvious the use of 50 wt% of salt for curing meat products.” This reasoning is misplaced, as it ignores the express disclosure in Arboix of replacing sodium chloride with other chloride salts in order to avoid sodium-related health problems. Page 1/6 of Arboix discloses: It is known that excessive intake of sodium chloride is related to hypertension and, consequently, with an increased risk of premature death from cardiovascular disease, in addition, it is known that diets rich in salt can affect calcium retention and bone density, and are associated with health problems such as kidney stones [kidney stones] and the intensity of asthma.

Page 2/6 of Arboix discloses: In the present invention, lactate and chloride salts other than sodium chloride have been found to be necessary to reduce water activity and promote protein solubilization of the meat product treated with the composition. However, the authors have found that the addition of an encapsulated acid or an acid precursor contributes significantly to masking the bitter and unpleasant taste or taste of lactate and of chloride salts other than sodium chloride, such as potassium salts that are commonly used to replace sodium chloride. Furthermore, it has been observed that this acid has a very positive effect on the texture of the final product obtained.
Thanks to this, the present composition can be used in the elaboration of partially dehydrated cured raw meat products, totally or partially dispensing with sodium chloride without this resulting in a loss of the organoleptic qualities of the product [texture, flavor, palatability, etc.], or in a lack of product stability at room temperature.
The process of elaboration of meat products using said composition allows obtaining a partially dehydrated cured raw meat product that is very acceptable from a sensorial 
Page 2/6 of Arboix also discloses preferred encapsulated acids or acid precursors, chloride salts other than sodium chloride, and lactate compounds, and concludes that: These component proportions have been found to be most effective in making partially dehydrated cured raw products stable at room temperature that are very similar to conventional ones in terms of appearance, texture, and technological properties but have the advantage of they do not contain salt [sodium chloride] or are very low in salt [sodium chloride].
Page 3/6 of Arboix discloses: Again advantageously, said mixture further comprises ascorbic acid or calcium ascorbate, potassium nitrite and potassium nitrate. In this way, it is possible to obtain a composition suitable for making partially dehydrated cured raw meat product that has the particularity that it has no added sodium and that it is sensorially acceptable and healthy.
Based on the above disclosure, it is clear that Arboix relates to replacing sodium chloride with other chloride salts and other compounds such as encapsulated acids or acid precursors, lactate compound, ascorbic acid, ascorbates, nitrites and nitrates in order to address the purported flavor and aroma problems encountered with reduced/low sodium chloride meat products. There is no disclosure or suggestion in Arboix that would motivate one of ordinary skill in the art to arrive at the claim 1 sodium chloride range of from 40 to 60% by weight.
In response, said argument is a piecemeal analysis of the rejection as a whole which merely picks apart the references because it is the combined teaching that 

Grounds for obviousness 
Next it is asserted, that the Office’s reasoning is not supported by a rational underpinning. In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006) ("[Rjejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.").
In response, all obviousness statements include such reasoning, if at least 
that the secondary the teaching shows that it was known for such a thing to have been done, in accordance with MPEP 2144.07.

A teaching away
It is asserted, that In addition, Arboix and NCHFP expressly teach away from each other and are not properly combinable. In Ex parte Atsushi Hibino 2020 Pat. App. LEXIS 11975 (P.T.A.B. December 16, 2020), the Appeals Board reversed an obviousness rejection, holding that “When references teach away from the claimed combination, it is improper to combine them in an obviousness rejection. In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983)”. Similarly, because Arboix discloses replacing sodium chloride in order to avoid sodium-related health problems, and NCHFP discloses using 100% salt (sodium chloride), one of ordinary skill in the art would not have combined the references as proposed by the Office.


Weight ratio of phosphate flavor stabilizing agent to nitrite 
It is asserted, that the cited references, alone or in combination, also fail to disclose or suggest: a weight ratio of phosphate flavor stabilizing agent to nitrite from about 25:1 to about 35:1, as recited in claims 1 and 9; and about 30:1, as recited in claims 3 and 10.
In response, Arboix provides the use of phosphate and nitrite (see Tables 1-2 and the Line Starting: LS: “According to an embodiment, said potassium pyrophosphate is present …”).
Then, Underwood is combined to show that it is known to use phosphate and nitrite (4, 47+) to cure meats (Background, and 5, 20+), wherein the amount of:
phosphate is from 0 to about 1 wt%; and
nitrite is from about 0.015 to 0.045 wt% (4, 47+).
Such a teaching provides encompassing amount of a weight ratio of phosphate to nitrite, including: 
about 25:1 to about 35:1, as recited in claims 1 and 9; and 
about 30:1, as recited in claims 3 and 10.

Use/functionality of the claimed composition

wherein the product delivers from:
about 0.01% nitrite, as recited in claim 5; and
about 0.005% to about 0.05% nitrite, as recited in claim 4.
In response, the claims are toward a composition, not a method of use, therefore it would be reasonable to expect that similar composition with similar types/amounts of ingredients would have similar uses/functionality, including: wherein the product delivers from: about 0.005% to about 0.05% nitrite to the cured meat, as in claim 4; and about 0.01% nitrite to the cured meat, as in claim 5.

Amount of sodium chloride replacing material
It is asserted, that the cited references, alone or in combination, also fail to disclose or suggest the low sodium salt product according to claim 1, wherein the salt product comprises from 20 to 40% by weight of the sodium chloride replacing material, as recited in claim 13; and wherein the salt product comprises from 20 to 40% by weight of the sodium chloride replacing material, as recited in claim 15.
In response, the rejection of record provides that Arboix’s teaching of the use of between 2 to 35 wt% potassium chloride, (see Tables 1-2) (See line starting: “Again preferably, said potassium chloride…); the specifically claimed sodium chloride replacing material, in amount encompasses the claim of from 20 to 40% by weight of the sodium chloride replacing material.  Therefore this argument is not persuasive.

It is also asserted, that the cited references, alone or in combination, also fail to disclose or suggest the low sodium salt product according to claim 9.
In response, claim 9 differs from claim 1 in that it also claims a function of the composition, wherein the low sodium salt product delivers about 0.01% of the at least one nitrite to the cured meat.  Therefore the rejection of record makes clear that it would be reasonable for one of skill in the art to expect that similar compositions have similar functions, and therefore the claimed function, wherein the low sodium salt product delivers about 0.01% of the at least one nitrite to the cured meat, would have been obvious.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793        
                                                                                                                                                                                                /RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),